UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 24, 2011 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events PPL Energy Supply, LLC ("PPL Energy Supply") reported an additional discontinued operation in its Quarterly Report on Form 10-Q for the period ended March 31, 2011 ("2011 First Quarter Form 10-Q") as a result of the distribution of its membership interest in PPL Global, LLC, representing 100% of the outstanding membership interests of PPL Global, LLC, to PPL Energy Supply's parent, PPL Energy Funding Corporation.See Note 6 to the Financial Statements, in Exhibit 99.1 filed herewith, for additional information. As a result of this discontinued operation, PPL Energy Supply is filing this Current Report on Form 8-K with the exhibits hereto to conform certain financial information presented in its Annual Report on Form 10-K for the year ended December31, 2010 ("2010 Form 10-K") to the presentation in its 2011 First Quarter Form 10-Q. Additionally, as the exhibits to this Form 8-K only conform the financial information and disclosures in PPL Energy Supply's 2010 Form 10-K to reflect this discontinued operation, they should be read in conjunction with theperiodic reportsas originally filed with the Securities and Exchange Commission. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 12 - PPL Energy Supply, LLC and Subsidiaries Computation of Ratio of Earnings to Fixed Charges 23 - Consent of Ernst & Young LLP - Management's Discussion and Analysis of Financial Condition and Results of Operations; Financial Statements and Supplementary Data of PPL Energy Supply, LLC for the year ended December 31, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL ENERGY SUPPLY, LLC By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated: June 24, 2011
